     Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VINCENT TOLENTINO,                          :   CIVIL ACTION NO. 3:19-CV-1363
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
DR. XUE, et al.,                            :
                                            :
                    Defendants              :

                                  MEMORANDUM

      Plaintiff Vincent Tolentino, a prisoner presently confined at the State

Correctional Institution at Somerset in Somerset, Pennsylvania, filed this 42 U.S.C.

§ 1983 complaint as supplemented1 alleging that defendants violated his Eighth

Amendment rights with regard to the medical treatment prescribed for his post-

traumatic stress disorder (“PTSD”) and other ailments while he was incarcerated at

the State Correctional Institution at Huntingdon (“SCI Huntingdon”). (Docs. 1, 17).

Plaintiff’s claim spans several years and generally relates to prison officials either

refusing to treat him, changing his medications, or refusing to believe his professed

symptoms. (Id.) Defendants have filed motions to dismiss the complaint as

supplemented by the supplemental complaint, which are now ripe for disposition.



      1
         The court initially screened the complaint pursuant to the Prisoner
Litigation Reform Act and dismissed the claims against, inter alia, defendants Xue
and Price for failure to state a claim upon which relief may be granted, with leave to
amend granted. (See Docs. 14, 15). Plaintiff filed an amended complaint that
contained supplemental allegations against defendants Xue and Price. The court
construed the amended pleading as a supplemental complaint and determined that
it, along with the allegations of the complaint, sufficiently stated an Eighth
Amendment medical claim against defendants Xue and Price. (See Docs. 19, 20).
     Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 2 of 12




(See Docs. 72, 74, 91). For the reasons that follow, the court will deny the motions to

dismiss of defendants Xue, Cousins, Price, and Flasher, and grant the partial

motion to dismiss of defendant Baldauf, with leave to amend granted.

I.     Background

       Plaintiff was diagnosed with PTSD in 2013 and prescribed Klonopin and

Sinequan to treat his symptoms. (Doc. 1 at 19). Plaintiff’s PTSD manifested with

symptoms of extreme fear and anxiety, sleep deprivation, racing thoughts, and

difficulty concentrating. (Id. at 19-20). Several times in the past, unnamed nurses

dispensed the wrong medication, causing plaintiff to collapse and injure himself.

(Id. at 19). Nevertheless, the prescribed medications improved plaintiff’s condition

until Klonopin was abruptly discontinued in 2014, which caused a consistent

“downward spiral” in plaintiff’s mental health. (Id.)

       Around February 2018, plaintiff began to meet with defendant Dr. Xue. (Id.

at 12). When plaintiff began to cry during one of those meetings, Dr. Xue offered to

place plaintiff in a psychiatric observation cell and later informed a nurse that

plaintiff was “playing a game to get Klonopin.” (Id.)

       In March 2019, Dr. Xue refused to alter plaintiff’s medication regimen, and

in April 2019, Dr. Xue began asking plaintiff about his criminal and educational

background, which plaintiff alleges was for the purpose of falsifying plaintiff’s

medical records. (Id. at 13-14). In addition, plaintiff alleges that his physical

shaking is a serious disease, that Dr. Xue had knowledge of this disease and knew it

could only be improved by a fast-acting medication such as a benzodiazepine like

Klonopin, and that plaintiff is at risk of harm if it is not treated. (Doc. 17 at 1).


                                             2
        Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 3 of 12




According to plaintiff, Dr. Xue nevertheless refused to treat plaintiff for this disease.

(Id.)

         In May 2019, defendant Nurse Cousins adjusted plaintiff’s medications

and prescribed psychotropic drugs, despite plaintiff informing her that such

medications had been tried in the past and had proven ineffective. (Doc. 1 at 20).

Nurse Cousins also allegedly informed plaintiff that she believed he was addicted to

Klonopin. (Id. at 21). In June 2019, plaintiff began suffering from an anxiety attack

that required medication. (Id. at 21-22). Nurse Cousins recognized the need to treat

plaintiff but stated that she did not have any fast-acting medications, which plaintiff

alleges is false. Instead she prescribed different medications. (Id. at 22). In July

2019, Nurse Cousins again adjusted plaintiff’s medications and provided a new

medication that would take four to six weeks to take effect. (Id. at 24).

         In June 2019, defendant physician assistant (“PA”) Baldauf examined

plaintiff and correctly identified a skin rash that had been bothering him. (Id. at

22). PA Baldauf explained that the rash was caused by a psychological issue but

“refused to order adequate medicine to treat the underlying symptom of severe

anxiety.” (Id.) Plaintiff continued to put in sick call requests, which went

unanswered. (Id.) Plaintiff alleges that PA Bauldauf refused to meet or treat

plaintiff and began forwarding the sick call slips to Nurse Cousins. (Id. at 23).

According to plaintiff, defendant healthcare administrator Price has a policy of

inadequately staffing the medical department, causing his sick call requests to go

unanswered and plaintiff to suffer helplessly for a week. (Doc. 17 at 4).




                                           3
      Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 4 of 12




       In June 2019, defendant Nurse Amanda Flasher attempted to provide

plaintiff with powdered medication, but plaintiff requested pills instead. (Doc. 1

at 23). Nurse Flasher stated that she needed to speak with her supervisor and later

informed plaintiff that the supervisor instructed her not to give any medication to

plaintiff, thereby depriving plaintiff of his diabetes, heart burn, cholesterol, and

psychiatric medications. (Id.) It was not until several hours later—after plaintiff

suffered from an anxiety attack—that other prison officials provided plaintiff with

his medications. (Id. at 23-24).

       The court screened the complaint as supplemented by the supplemental

complaint pursuant to 28 U.S.C. §1915(e)(2)(B) and determined that plaintiff has

stated Eighth Amendment medical care claims against (1) defendants Nurse

Cousins, PA Baldauf, and Nurse Flasher because plaintiff alleges that those

defendants deliberately refused to provide necessary medication or medical

treatment to him, (see Doc. 14 at 9); (2) defendant Dr. Xue because plaintiff alleges

that Dr. Xue knew that plaintiff needed treatment for an obvious medical issue but

refused to provide it, (see Doc. 19 at 4); and (3) defendant Price because plaintiff

alleges that she maintained a policy that resulted in the failure of the medical staff

to respond to plaintiff’s sick call requests for one week, (see Doc. 19 at 4).

II.    Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light


                                            4
     Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 5 of 12




most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]


                                            5
       Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 6 of 12




the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.    Discussion

        A.    Defendants Xue and Cousins

        Defendants Dr. Xue and Nurse Cousins have filed a motion to dismiss

arguing that plaintiff cannot state an Eighth Amendment medical care claim against

them. (Doc. 91). The court previously considered this issue during its PLRA

screening2 and determined that plaintiff has stated an Eighth Amendment medical

claim against both defendants. (See Docs. 14, 19).

        As to Nurse Cousins, the court previously determined that the complaint

does “adequately state a claim against Cousins” because plaintiff “alleges that [she]

deliberately refused to provide necessary medication or medical treatment despite

recognizing the need for such treatment. Such actions would violate Tolentino’s

Eight Amendment rights.” (Doc. 14 at 9) (citing Parkell v. Danberg, 833 F.3d 313,

337 (3d Cir. 2016))). Likewise, as to Dr. Xue, the court found that the allegations of

the complaint together with the allegations of the supplemental complaint were

“sufficient to avoid dismissal as to the claims against Xue,” concluding that “the

allegation that Xue knew that Tolentino needed certain treatment for an obvious




        2
         Under § 1915(e)(2)(B) of the Prisoner Litigation Reform Act, the court has
an obligation to review a complaint prior to service and to dismiss a complaint that
is frivolous or malicious, fails to state a claim on which relief may be granted, or
seeks monetary relief against a defendant who is immune from suit. 28 U.S.C.
§ 1915(e)(2)(B).


                                           6
     Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 7 of 12




medical issue but refused to provide that treatment adequately states an Eighth

Amendment claim.” (Doc. 19 at 4 (citing Parkell, 833 F.3d at 337)).

      In reaching these conclusion, the court explicitly considered whether

plaintiff can state a claim upon which relief may be granted, and employed the

same standards as utilized in considering a Rule 12(b)(6) motion. Hence,

defendants Dr. Xue and Nurse Cousin’s motion will be denied.

      B.     Defendants Price and Flasher

      Defendants Price and Flasher, who describe themselves as Department of

Corrections defendants, first argue that some of plaintiff’s claims have been

misjoined under Federal Rule of Civil Procedure 20 because Dr. Xue also treated

plaintiff while he was at the State Correctional Institution at Benner in addition to

SCI Huntingdon, and because the allegations regarding his skin condition do not

imperil his health. (Doc. 79).

      Federal Rule of Civil Procedure 20 permits the joinder of defendants in a civil

action in the following circumstances:

             Persons . . . may be joined in one action as defendants
             if . . . any right to relief is asserted against them jointly,
             severally, or in the alternative with respect to or arising
             out of the same transaction, occurrence, or series of
             transactions or occurrences; and . . . any question of law
             or fact common to all defendants will arise in the action.

FED. R. CIV. P. 20(a)(2). All of plaintiff’s claims revolve around the medical

treatment he did or did not receive for his PTSD and anxiety, and thus, appear to

arise out of the same series of occurrences of his medical treatment. In addition,

numerous questions of law and fact will be common to all defendants in this action,



                                            7
     Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 8 of 12




regarding the necessary and appropriate treatment of plaintiff’s conditions. And

because plaintiff alleges that his skin condition results from untreated anxiety,

that condition, at this procedural juncture, is sufficiently related to plaintiff’s

medical care and treatment claims. The court finds that plaintiff’s claims have been

properly joined in the complaint as supplemented by the supplemental complaint

and will deny defendants’ motion in this regard.

       Defendants Price and Flasher also move to dismiss based on plaintiff’s

alleged failure to state an Eighth Amendment medical care claim upon which relief

may be granted. (Doc. 79). As with defendants Dr. Xue and Nurse Cousins, the

court previously considered this issue and determined that plaintiff has stated an

Eighth Amendment medical claim against both defendants Price and Flasher. (See

Docs. 14, 19). Specifically, as to defendant Flasher, the court previously found that

the complaint does “adequately state a claim against . . . Flasher” because plaintiff

“alleges that [she] deliberately refused to provide necessary medication or medical

treatment despite recognizing the need for such treatment. Such actions would

violate Tolentino’s Eight Amendment rights.” (Doc. 14 at 9 (citing Parkell, 833 F.3d

at 337). As to defendant Price, the court held that the complaint as supplemented

sufficiently states a claim for supervisory liability against Price based on plaintiff’s

allegation that she refused to adequately staff the medical department, resulting in

the failure of medical staff to respond to Tolentino’s sick call requests for one week.

(See Doc. 19 at 4.) The court found that this allegation sufficiently alleged “a claim

of supervisory liability on the theory that Price ‘established and maintained a




                                             8
     Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 9 of 12




policy, practice or custom which directly caused [Tolentino’s] constitutional harm.’”

(Doc. 19 at 4 (quoting Parkell, 833 F.3d at 330)).

      In reaching these conclusion, the court explicitly considered whether

plaintiff can state a claim upon which relief may be granted and employed the same

standards as utilized in considering a Rule 12(b)(6) motion. As such, defendants

Flasher and Price’s motion will be denied.

      C.     Defendant Baldauf

      Defendant Baldauf has filed a partial motion to dismiss, seeking to dismiss

the state-law claims of intentional infliction of emotion distress and professional

negligence asserted against her. (Doc. 74). PA Baldauf has also filed an answer to

the complaint as it relates to the Eighth Amendment medical care claim, which the

court previously determined should proceed. (Doc. 76).

      Under Pennsylvania law, a claim for intentional infliction of emotional

distress is alleged when a person (1) by extreme and outrageous conduct (2)

intentionally or recklessly causes (3) severe emotional distress to another. Carson

v. City of Phila., 574 A.2d 1184, 1187 (Pa. Commw. Ct. 1990). Pennsylvania courts

define “extreme and outrageous conduct” as conduct that is “so outrageous in

character, so extreme in degree, as to go beyond all possible bounds of decency.”

Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998) (quoting Buczek v. First Nat’l Bank

of Mifflintown, 531 A.2d 1122, 1125 (Pa. Super. Ct. 1987)).

      Here, plaintiff’s allegations against PA Baldauf are that she denied him

medicated shampoo based on the conclusion that his skin condition was

psychological in nature and that she referred his sick call requests to Nurse


                                            9
    Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 10 of 12




Cousins, who is a medical professional and has a history of treating plaintiff’s

psychological issues. The court can discern no extreme or outrageous conduct on

PA Baldauf’s part based on the allegations of the complaint and supplemental

complaint, and thus will dismiss this claim without prejudice.

       PA Baldauf also seeks to dismiss the state law professional negligence claim

against her because plaintiff has failed to file a certificate of merit within the time

for doing so under the Pennsylvania Rules of Civil Procedure. Pennsylvania Rule of

Civil Procedure 1042.3 requires a plaintiff to file a certificate of merit in any

professional negligence action for each defendant within sixty-days of the filing of

the complaint. The certificate must be signed by the party or an attorney, and

certify that either

              (1) an appropriate licensed professional has supplied a
              written statement that there exists a reasonable
              probability that the care, skill or knowledge exercised or
              exhibited in the treatment, practice or work that is the
              subject of the complaint, fell outside acceptable
              professional standards and that such conduct was a cause
              in bringing about the harm, or

              (2) the claim that the defendant deviated form an
              acceptable professional standard is based solely on
              allegations that other licensed professionals for whom this
              defendant is responsible deviated from an acceptable
              professional standard, or

              (3) expert testimony of an appropriate licensed
              professional is unnecessary for prosecution of the claim.

PA. R. CIV. P. 1042.3(a). The rule applies to pro se and represented plaintiffs alike

and constitutes a rule of substantive state law with which plaintiffs in federal court

must comply. See Iwanejko v. Cohen & Grigsby, P.C., 249 F. App’x 938, 944 (3d Cir.



                                            10
     Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 11 of 12




2007) (nonprecedential) (holding that district courts must “appl[y] Rule 1042.3 as

substantive state law”); Maruca v. Hynick, No. 3:06-cv-00689, 2007 WL 675038, at *3

(M.D. Pa. Feb. 27, 2007) (“[T]he language of Rule 1042.3(a)—i.e., “or the plaintiff if

not represented . . . shall file . . . a certificate of merit”—expressly requires that a pro

se plaintiff must file a certificate of merit.”).

       Plaintiff first alleged the state-law professional negligence claim in the

complaint filed on August 7, 2019. PA Baldauf filed her notice of intention to

dismiss for failure to file certificates of merit on November 12, 2019, and, to date,

plaintiff has failed to file any certificates of merit. The court will grant PA Baldauf’s

motion to dismiss because plaintiff has failed to file any certificates of merit much

less within 60 days from the filing of the complaint.

       Generally, “plaintiffs who file complaints subject to dismissal . . . should

receive leave to amend unless amendment would be inequitable or futile.” Grayson

v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). The dismissed state-law

claims regarding professional negligence and intentional infliction of emotional

distress are factually deficient, and leave to amend these claims is appropriate. The

court will thus grant leave to amend in order to allow plaintiff an opportunity to file

an amended complaint in conformity with this memorandum opinion.




                                              11
      Case 3:19-cv-01363-CCC-MA Document 107 Filed 09/30/20 Page 12 of 12




IV.    Conclusion

       For the foregoing reasons, the court will grant defendant Baldauf’s partial

motion to dismiss, with leave to amend granted, and deny the motions to dismiss of

defendants Xue, Cousins, Price, and Flasher. An appropriate order shall issue



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania


Dated:    September 30, 2020
